--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into as of October 4, 2007
(“Effective Date”) between SFG Financial Corporation (“Company”) and Leonard
Neuhaus (“Executive”).


RECITALS


Company wishes to retain Executive as its Chief Executive Officer and President
and Executive wishes to accept such employment under the terms and conditions
set forth in this Agreement.


IT IS AGREED as follows:


1.         Employment. Company hereby offers Executive employment as its Chief
Executive Officer and President. Executive accepts such employment.


2.         Term. The term of employment under this Agreement shall commence on
the Effective Date and shall continue thereafter for a period of three (3)
years, unless otherwise terminated earlier under Section 9 (the “Term”). The
Term shall be automatically extended for an additional one (1) year period
unless at least sixty (60) days prior to its expiration, either Company or
Executive furnishes the other with written notice that the Term not be so
extended.


3.         Duties. Executive shall devote his full-time efforts to the proper
and faithful performance of all duties customarily discharged by a Chief
Executive Officer and President, consistent with Company policies and budgets
and directives of Company’s Board of Directors together with any additional
duties assigned to him from time to time by the Board of Directors. Executive
agrees to use his best efforts and comply with all fiduciary and professional
standards in the performance of his duties. Executive shall provide services to
any subsidiary or affiliate of Company without additional compensation and
benefits beyond those set forth in this Agreement.  For so long as he serves as
Chief Executive Officer and President of the Company, the Executive shall also
serve as a Director of the Company, subject to election by the shareholders.


Provided that the activities listed below do not materially interfere with the
duties and responsibilities under this Agreement, nothing in this Agreement
shall preclude Executive from devoting reasonable periods required for:


 
(a)
Serving as a member of any organization involving no conflict of interest with
the Company;



 
(b)
Serving as a consultant in his area of expertise to government, commercial and
academic panels where it does not conflict with the interests of Executive; and



 
(c)
Managing his personal investments or engaging in any other non-competing
business activity during his non-business time;





--------------------------------------------------------------------------------



 
(d)
Serving as a member of the Board of Directors or in an advisory capacity to
government, commercial and academic panels where it does not conflict with the
interests of Executive.



4.         Base Salary. Executive shall be paid a base salary of Two Hundred
Thousand Dollars ($200,000.00) per annum for the first year of the Term, Two
Hundred Fifteen Thousand Dollars ($215,000.00) per annum for the second year of
the Term and Two Hundred Twenty Five Thousand Dollars ($225,000.00) per annum
for the third year of the Term, payable, less applicable withholding, in equal
monthly payments or more frequently in accordance with Company’s regular
practice. Notwithstanding the foregoing, the base salary for the period from the
Effective Date through December 31, 2007 (“Deferred Salary”) shall be accrued
but not paid to the Executive in accordance with Company’s regular practice and
the Deferred Salary shall be due and payable to the Executive anytime on or
after January 1, 2008, upon demand of the Executive. Upon any extension of the
Term, Executive’s base salary will be set by the Compensation Committee of
Company; provided, however, that Executive’s base salary shall not be reduced
from the base salary in effect immediately prior to extension of the Term.


5.         Bonus. Executive shall be eligible to receive an incentive bonus
during each fiscal year of the Term as determined by the Compensation Committee
of Company.


6.         Restricted Stock. The Company shall issue to Executive on each
anniversary of the date hereof, the following number of shares of restricted
common stock:  first year – 250,000 shares; second year – 300,000 shares, and;
third year – 350,000 shares. In the event the Company shall have earnings before
interest, taxes, depreciation and amortization (“EBITDA”), for the following
years, the Company shall issue additional restricted shares of common stock to
the Executive, as set forth below:


 
 
Target
   
Bonus
 
Year Ended January 31,
 
EBITDA
   
Shares
               
2009
  $
1
     
500,000
 
2010
  $
2,000,000
     
600,000
 
2011
  $
10,000,000
     
1,000,000
 



In the event the Company achieves EBITDA of at least 25% of the target EBITDA
during the second or third years of the Term of this Agreement, the Executive
shall earn and be issued a pro rata amount of the bonus shares for achievement
of 25%, 50% and 75% of the target EBITDA.  In the event the Company changes it
fiscal year, the year end target date shall be adjusted accordingly.


All shares amounts referenced herein assume completion of a one-for-7.351808
reverse stock split which has been authorized by the Board of Directors but not
yet effectuated.  In the event the restricted shares are issued to the
effectuation of such reverse stock split, all share amounts referenced above
shall be multiplied by 7.351808.



2

--------------------------------------------------------------------------------



 
7.
Benefits.



 
(a)
Executive shall be entitled to participate in all Company sponsored retirement
plans, 401(k) plans, life insurance plans, medical insurance plans, short-term
and long-term disability insurance plans, and such other benefit plans generally
available from time to time to executive management of the Company for which he
qualifies under the terms of the plans. Executive’s participation in and
benefits under any benefit plan shall be on the terms and subject to the
conditions specified in such plan.



 
(b)
Executive will receive at least four (4) weeks of paid vacation per year,



 
(c)
The Company shall maintain directors’ and officers’ insurance for the benefit of
Executive.



 
(d)
Executive shall be entitled to participate in any stock options enacted, as
determined by the compensation committee or Board of Directors.



8.         Reimbursement of Expenses. The Company will reimburse Executive for
the ordinary and necessary expenses incurred by him in the performance of his
duties under this Agreement, including but not limited to travel and
entertainment, automobile and cellular phone expenses.


 
9.
Termination of Employment.



(a)        Executive’s employment under this Agreement may be terminated at any
time by the Board of Directors of Company for Cause.


(b)        Executive’s employment under this Agreement shall terminate upon
expiration of the Term without extension as described in Section 2.


(c)        Executive’s employment under this Agreement shall terminate upon his
retirement, resignation or death,


(d)        Executive’s employment under this Agreement shall terminate upon
written notice by Company to Executive of a termination due to Disability.


(e)        If Executive’s employment terminates for Cause, Company shall be
obligated only to continue to pay Executive’s base salary and, to the extent
earned, accrued and unpaid, annual incentive bonus and furnish the then existing
benefits under Section 7 up to the date of termination; provided, that if
Executive’s employment is terminated as a result of Executive’s Disability,
Executive shall remain eligible for benefits under any long-term disability
program of Company, as amended from time to time, as long as his Disability
continues. Executive shall also he entitled to reimbursement of all expenses and
payment of any Deferred Salary.



3

--------------------------------------------------------------------------------



(f)         If Executive’s employment is terminated by Company other than for
Cause, or upon expiration of the Term without extension, or by Executive for
Good Reason, in addition to the amounts payable under Section 9(e), Executive
shall be entitled to receive all compensation due for the remaining term of the
agreement and a lump sum severance payment equivalent to one week of his then
current base salary for every month of service, with a minimum of three months
equivalent, and medical and other insurance benefits under Section 7(a) for a
period of twelve (12) months. Further, any restricted stock earned at the time
of termination, will be issued to Executive. As a condition to the salary and
benefit continuation under this Section 9(f), Executive must first execute and
deliver to Company, in a form prepared by Company, a release of all claims
against Company and other appropriate parties, excluding Company’s performance
under this Section 9(f) and of Executive’s vested rights under any Company
sponsored retirement plans, 401(k) plans and stock ownership plans. Executive
shall also be entitled to reimbursement of all expenses.


(g)        Resignation from Board. Upon any termination of the Executive’s
employment hereunder, the Executive shall be deemed to have resigned as a member
of the Board of the Company or any subsidiaries on which he serves, including
any committees thereof, effective as of his date of termination.




10.
Definitions. The meaning of certain terms in this Agreement are as follows:



(a)
“Cause” shall consist of any of the following:



 
(i)
the Executive is convicted of, or has pleaded guilty or entered a plea of nolo
contendere to, a felony (under the laws of the United States or any state there
of);



 
(ii)
fraudulent conduct by the Executive in connection with the business or other
affairs of the Company or any related company or the theft, embezzlement, or
other criminal misappropriation of funds by the Executive from the Company or
any related company;



 
(iii)
the Executive’s failure to perform the duties of the Chief Executive Officer,
after reasonable notice has been provided of such non-performance and, if such
failure is curable, Executive has not cured such failure within a reasonable
period following such notice; or



 
(iv)
the Executive’s failure to comply with reasonable directives of the Board which
are communicated to him in writing, after reasonable notice has been provided of
such non-performance and, if such failure is curable, Executive has not cured
such failure within a reasonable period following such notice.




4

--------------------------------------------------------------------------------



 
(b)
“Disability” means the inability of Executive, due to injury, illness, disease
or bodily or mental infirmity, to engage in the performance of his material
duties of employment with Company as determined in good faith by Company, for
(i) any period of ninety (90) consecutive days or (ii) a period of one hundred
eighty days (180) in any continuous twenty-four (24) month period, provided that
interim returns to work of less than ten (10) consecutive business days in
duration shall not be deemed to interfere with a determination of consecutive
absent days if the reason for absence before and after the interim return are
the same. Benefits to which Executive is entitled under any disability policy or
plan provided by Company shall reduce the base salary paid to Executive during
any period of Disability on a dollar-for-dollar basis.



 
(c)
“Good Reason” means (A) any material reduction in the Base Salary or duties and
responsibilities of Executive or (B) any material breach by the Company of this
Agreement or any other agreement between Executive and the Company, or any
affiliate of’ the Company, that continues without cure for a period of thirty
(30) days after notice of such breach is given by Executive to the Company.





11.       Confidential Information. During Executive’s employment with the
Company and at all times after the termination of such employment, regardless of
the reason for’ such termination, Executive shall hold all Confidential
Information relating to the Company in strict confidence and shall not use,
disclose or otherwise communicate the Confidential Information to anyone other
than the Company without the prior written consent of the Company. “Confidential
Information” includes, without limitation, financial information, trade secrets,
business plans, business methods or practices, market studies, customer lists,
referral lists and other proprietary business information of the Company.
“Confidential Information” shall not include information which is or becomes in
the public domain through no action by Executive or information which is
generally disclosed by the Company to third parties without restrictions on such
third parties. Executive shall return all Confidential Information to the
Company upon termination of employment.


12.       Solicitation of Customers. During his employment with the Company and
for a period after the termination of Executive’s employment, regardless of the
reason for the termination, equal to the greater of (a)one (1) year or (b) the
period for which Executive receives payment of his base salary under Section
9(f) (the “Non-Competition Period”), Executive shall not influence or attempt to
influence, directly or indirectly, any customer of the Company to divert its
business away from the Company.


13.       Soliciting Employees. Executive agrees that during his employment with
the Company and during the Non-Competition Period, he will not directly or
indirectly solicit any person who is then, or at any time within six months
prior thereto was, an employee of the Company to work for any person or entity
then in competition with the Company.


14.       Non-Competition. During his employment with the Company and for a
one-year period after termination of Executive’s employment, Executive shall
not, directly or indirectly, in any capacity:



5

--------------------------------------------------------------------------------



 
(a)
Engage, own or have any interest in;



 
(b)
Manage, operate, join, participate in, accept employment with, render advice to,
or become interested in or be connected with;



 
(c)
Furnish consultation or advice to; or



 
(d)
Permit his name to be used in connection with;



any person or entity that competes with the business of the Company.
Notwithstanding the foregoing, holding five percent (5%) or less of an interest
in the equity, stock options or debt of any publicly traded company shall not be
considered a violation of this Section 14.


15.       Remedies. In the event of a material breach or threatened material
breach of Section 11, Section 12, Section 13 or Section 14, Company, in addition
to its other remedies at law or in equity, shall be entitled to injunctive or
other equitable relief in order to enforce or prevent any violations of the
aforementioned Sections. In the event of any such material breach, if applicable
Company may immediately cease payment of Executive’s base salary and the
providing to Executive of benefits under Section 9(f).


16.       Severability and Savings. Each provision in this Agreement is
separate. If necessary to effectuate the purpose of a particular provision, the
Agreement shall survive the termination of Executive’s employment with the
Company. If any provision of this Agreement, in whole or in part, is held to he
invalid or unenforceable, the parties agree that any such provision shall be
deemed modified to make such provision enforceable to the maximum extent
permitted by applicable law. As to any provision held to he invalid or
unenforceable, the remaining provisions of this Agreement shall remain in
effect.


17.       Binding Effect. This Agreement shall he binding upon and shall inure
to the benefit of Company and its successors and assigns. This Agreement shall
be binding upon and inure to the benefit of Executive, his heirs and personal
representatives. This Agreement is not assignable by Executive.


18.       Indemnification. The Company shall defend, indemnify and hold harmless
Executive (and his heirs and personal representatives) in his capacity as an
officer and director of the Company to the fullest extent permitted by
applicable law against any losses or damages incurred by Executive in connection
with any action, suit or proceeding to which Executive may be made a party by
reason of his being or having been an officer or director of the Company, or
because of actions taken by Executive which were believed by Executive to be in
the best interests of the Company and not in violation of applicable law, and
Executive shall be entitled to be covered by any directors’ and officers’
liability insurance policies which the Company maintains for the benefit of its
directors and officers, subject to the limitations of any such policies. The
Company shall have the right to assume, with legal counsel of its choice, who
shall be reasonably acceptable to Executive, the defense of Executive in any
such action, suit or proceeding for which the Company is providing
indemnification to Executive. Should Executive determine to employ separate
legal counsel in any such action, suit or proceeding, any costs and expenses of
such separate legal counsel shall be the sole responsibility of Executive unless
the Executive shall have reasonably concluded, based upon the written of legal
counsel to the Executive, a copy of which shall be furnished to the Company,
that there may be conflicts in the defenses available to the Executive which are
different from or additional to those available to the Company (if the Company
is also a party or potential party to the claim), in which case the reasonable
costs and expenses of such separate legal counsel shall he borne by the Company.
If the Company does not assume the defense of any such action, suit or
proceeding, the Company shall, upon the request of the Executive, promptly
advance or pay any amount for costs or expenses, including the reasonable fees
of counsel retained by Executive, incurred by Executive in connection with such
action, suit or proceeding; provided that Executive agrees in writing to repay
any such amounts advanced if it is ultimately determined by a court of competent
jurisdiction that Executive is not entitled to such indemnification. Executive
shall be entitled to indemnification under this clause regardless of any
subsequent amendments of the Certificate of Incorporation or By-Laws of the
Company.



6

--------------------------------------------------------------------------------



 
19.
Miscellaneous.



 
(a)
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Company and Executive. The waiver or non-enforcement by the Company of a breach
by Executive of any provision of this Agreement shall not be constructed as a
waiver of any subsequent breach by Executive.



 
(b)
Any notice under this Agreement must be in writing and delivered personally or
by overnight courier, sent by facsimile transmission or mailed by registered or
certified mail to the parties at their respective addresses.



 
(c)
This Agreement shall be governed by the laws of the State of’ New York.



 
(d)
This Agreement may be executed in counterparts, which together shall constitute
one Agreement.



 
(e)
By their signatures below, the parties acknowledge that they have had sufficient
opportunity to read and consider, and that they have carefully read and
considered, each provision of this Agreement and that they are voluntarily
signing this Agreement.



 
(f)
All notices and other communications under this Agreement shall be in writing
and may be given by personal delivery, registered or certified mail, postage
prepaid, return receipt requested or generally recognized overnight delivery
service. Notices shall be sent to the appropriate party at the following
addresses:



 
Executive:
315 East 72 Street

Apartment 18 H
New York, NY 10021



7

--------------------------------------------------------------------------------



 
Company:
255 Executive Dr.

Suite 408
Plainview, NY 11803
Attn:  Ralph Balzano, Chairman


All such notices and communications shall be deemed received upon (a) actual
receipt by addressee or (b) actual delivery to the appropriate address.


 
(g)
This Agreement may he executed in counterparts, both of which shall be
considered an original, but both of which together shall constitute the same
instrument.



 
(h)
This Agreement contains the complete statement of all arrangements between the
parties with respect to its subject matter, supersedes all prior agreements
between them with respect to that subject matter, and may not be changed or
terminated orally. Any amendment or modification must be in writing and signed
by the party to be charged.





[Intentionally Blank]



































8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Employment Agreement effective
as of the day and year first above written.





 
SFG FINANCIAL CORPORATION
                   
By:
/s/ RALPH BALZANO
   
Name: Ralph Balzano
   
Title: Chairman
                     
/s/ LEONARD NEUHAUS
   
Leonard Neuhaus





































 
 

 


9


--------------------------------------------------------------------------------